Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201811607507.8, filed on December 27, 2018 in China.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 08, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In claim 1, step 3, the meaning of “the primitives” is unclear. For example, does “the primitives” include the approximate shape primitive from step 1, the distortion primitives from step 1 and the three primitives from step 2, or only a subset of these primitives? Clarification is required so that the scope of the claim is clear.

In claim 1, the language of step 4 would appear to include a scope such that a probability distribution is constructed using only the extracted primitives and time relationships of a single waveform. However, the specification discloses at paragraphs 54-56 and 60, for example, that constructing a probability distribution entails the use of a priori information such as a primitive library (paragraph 54), known waveform types (paragraph 54) and training using known waveform types (paragraph 60). It is therefore unclear from step 4, when viewed in light of the specification, how construction of a probability distribution would be performed using only using only the extracted primitives and time relationships of a single waveform. Moreover, it is unclear whether the language “constructing a probability distribution of the waveform” in step 4 refers to a process of deriving the probability distribution by, for example, training using 

In claim 1, step 5, the meaning of the language “according to probability distribution of waveforms of different types” is unclear. This language appears to suggest that multiple probability distributions are being used, but it is unclear where/how these have been obtained. For example, has the process of steps 1-4 been applied to different waveform types to obtain multiple probability distributions that are now being used in step 5? Further, it is not clear if the probability distribution constructed in step 4 is one of the probability distribution referenced in step 5. Additionally, the meaning of “judgement result” is unclear. For example, does this term refer to a probability that waveform corresponds to some type of known waveform, or does this term mean that the waveform indicates a certain type of early failure. Clarification is required so that the scope of the claim is clear.

Claims 2-10 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1, in addition to any further 112(b) grounds of rejection set forth below.

Claim 2 recites the limitation "distortions" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner considers the “distortions” to refer to “distortions primitives” in claim 1.
Claim 3 recites the limitation "distortions" in lines 1 and 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner considers the “distortions” to refer to “distortions primitives” in claim 1.
Claim 4 recites the limitation "distortions" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner considers the “distortions” to refer to “distortions primitives” in claim 1. Claim 5 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 4.

Claim 8 recites the limitation "distortions" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner considers the “distortions” to refer to “distortions primitives” in claim 1.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) series of steps and therefore is a process. 

	In re claim 1, the claim recites “(1) decomposing a waveform into an approximation part and detail parts by wavelet transform, wherein the approximation part is an approximate shape primitive, and the detail parts are distortion primitives, (2) dividing the distortion primitives into three primitives including harmonics, pulses, and other distortions based on extreme points, (3) extracting characteristics of the primitives and time relationships between the primitives, (4) constructing probability distribution of the waveform according to the characteristics of the primitives and the time relationships between the primitives; and (5) obtaining a judgment result of the waveform according to probability distribution of waveforms of different types.”
	The limitation of “(1) decomposing a waveform into an approximation part and detail parts by wavelet transform, wherein the approximation part is an approximate shape primitive, and the detail parts are distortion primitives”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, a wavelet transform constitutes a mathematical calculation, and nothing in the claim element (1) decomposing a waveform” in the context of this claim encompasses the user manually calculating composite parts of the waveform into its constituent parts.
Similarly, the limitation of “(2) dividing the distortion primitives into three primitives including harmonics, pulses, and other distortions based on extreme points”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, this language when interpreted in light of the specification has a scope that encompasses mathematical steps (see, e.g., paragraphs 17-22, “based on extreme points” is sufficiently broad so as to include identifying maximums/minimums in waveform values, which is a mathematical calculation). Additionally, nothing in the claim element precludes the step from practically being performed by pen and paper. For example, “dividing the distortion primitives” in the context of this claim encompasses the user manually taking apart the waveform primitives into its components using mathematical concepts.
Similarly, the limitation of “(3) extracting characteristics of the primitives and time relationships between the primitives”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, this language when interpreted in light of the specification has a scope that encompasses mathematical steps (see, e.g., paragraphs 22-31, especially paragraph 24, extracting an amplitude is sufficiently broad so as to include subtracting a maximum waveform value from minimum waveform value, and extracting a frequency is sufficiently broad so as to include counting number of cycles per unit time, both of which entail mathematical calculations). Additionally, nothing in the claim element precludes the step from practically being performed by pen and paper. For example, “extracting characteristics” in the context of this claim encompasses the user manually using mathematical concepts to find how the primitives are related in the time domain.
Similarly, the limitation of “(4) constructing probability distribution of the waveform according to the characteristics of the primitives and the time relationships between the primitives”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, constructing probability distribution constructing probability distribution” in the context of this claim encompasses the user manually using mathematical concepts to put together the probability distribution of the waveform.
Similarly, the limitation of “and (5) obtaining a judgment result of the waveform according to probability distribution of waveforms of different types”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, the application of a probability distribution constitutes a mathematical calculation, and nothing in the claim element precludes the step from practically being performed by pen and paper. For example, “obtaining a judgment result” in the context of this claim encompasses the user manually using mathematical concepts to compare the different probability waveforms.
	Accordingly, the claim recites an abstract idea because steps 1-5 constitute steps practically performable using pen/paper (mental steps) and or mathematical calculations.
	These judicial exceptions are not integrated into a practical application because, the claim does not include any additional element that integrates the abstract ideas into a practical application and because it does not impose any meaningful limits on practicing the abstract ideas. The claim is therefore directed to an abstract idea. 
	The claim does not include additional elements beyond steps 1-5 and therefore does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
	Each of the dependent claims 2 – 10 only provide further detail to the nature of the abstract idea in claim 1 Therefore the dependent claims do not provide a practical application that are significantly more of the abstract idea.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkins et al (US20130038123A1: WAVEFORM DISTORTION MITIGATION IN POWER SYSTEMS): ABSTRACT: Systems and methods for governing a signal waveform of a .
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866